Blandford. J.
When one is entrusted with the effects of another to sell or dispose of for the benefit of the latter, and to account to him therefor, the mere fact that he who was so entrusted has failed to account does not create a debt which is exempted from a discharge in bankruptcy, under §5117 of the revised statutes of the United States, for fraud, embezzlement, or as being a debt created in a fiduciary capacity, there being no proof showing that in appropriating the property or proceeds, it was done wrongfully and fraudently and with a fraudulent intent at the time. Ill U. S. R., 676 ; 2 How., 202; 95 U. S., 704; 99 Id., 1; 114 Id., 555 ; 50 Ga., 219.
(a) The decision in 44 Ga., 460, and others following are overruled. This is a qestion arising under an act of Congress ; and this court will follow the rulings of the Supreme Court of the United 'States on the’ subject.
Judgment affirmed.